UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-7495



DANIEL TINSLEY,

                                                 Plaintiff - Appellant,

             versus


CORRECTIONS CORPORATION OF AMERICA; MR. MAYO,
Lieutenant; MR. HICKS, Nurse; MR. BISHOP,
Lieutenant,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:07-cv-00382-RBS)


Submitted:    January 17, 2008               Decided:   January 28, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Tinsley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Daniel     Tinsley   appeals    the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).    We have reviewed the record and find that this

appeal is frivolous.     Accordingly, we dismiss the appeal for the

reasons stated by the district court. Tinsley v. Corrections Corp.

of America,   No. 2:07-cv-00382-RBS (E.D. Va., Aug. 23, 2007).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                DISMISSED




                                  - 2 -